PER CURIAM.
Earl Brown appeals the district court’s order dismissing his civil action alleging wrongful termination from employment. We have reviewed the record and the district court’s opinion and find no reversible error. Accordingly, we affirm on the reasoning of the district court. See Brown v. Sears Automotive Center, No. CA-01-67 (M.D.N.C. June 21, 2002). We dispense with oral argument because the facts and legal contentions are adequately presented *428in the materials before the court and argument would not aid the decisional process.

AFFIRMED.